Citation Nr: 1710234	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for ischemic heart disease.  

2.  Entitlement to an initial compensable disability rating prior to November 1, 2011 and a disability rating greater than 20 percent beginning November 1, 2011 for scars associated with sigmoid stricture with diverting colostomy and cecostomy tube placement.

3.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 30, 2015 for the grant of service connection for lung cancer.  


REPRESENTATION

Appellant represented by:  Audrey Sunnyboy, Agent

	
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') had recognized active service from December 1963 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010, September 2011, June 2014, and September 2015 rating decisions issued in December 2001 by the Department of Veterans Affairs (VA) Regional Office (RO), in Anchorage, Alaska. 

The Veteran testified before a Veterans Law Judge at a Board videoconference in March 2013.  A transcript of this proceeding has been associated with the claims file.  

The issues concerning ischemic heart disease and scars associated with sigmoid stricture were previously before the Board in April 2014 at which time they were remanded for additional development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file system.


FINDING OF FACT

In March 2017, the Board received notification that the Veteran had died on January [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



____________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


